EXHIBIT 10.26

 

SECOND AMENDMENT TO THE CONFIDENTIAL LICENSE AGREEMENT

FOR GAME BOY, GAME BOY COLOR AND GAME BOY POCKET

HANDHELD VIDEO GAME SYSTEMS

 

THIS SECOND AMENDMENT (“Second Amendment”) amends that certain Confidential
License Agreement for Nintendo Game Boy, Game Boy Color and Game Boy Pocket
Handheld Video Game Systems dated March 9, 1999, and amended by the First
Amendment dated March 8, 2002, between Nintendo of America Inc. (“Nintendo”) and
THQ Inc. (“Licensee”) (“Original Agreement”).

 

RECITALS

 

The Original Agreement expired on March 8, 2004, and the parties desire to
extend the Term of the Original Agreement for an additional two (2) years.

 

The definitions in the Original Agreement are incorporated by reference into
this Second Amendment and shall be deemed to have the same meanings as those
ascribed to them in the Original Agreement unless otherwise set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The definition of “Term” as set forth
in Section 2.19 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

“‘Term’ shall mean seven (7) years from the Effective Date.”

 

2.                                       All other terms and conditions of the
Original Agreement shall remain in full force and effect.  This Second Amendment
may be signed in counterparts and by facsimile, which together shall constitute
one original Second Amendment. This Second Amendment shall be effective as of
March 8, 2004.

 

IN WITNESS WHEREOF, the parties have entered into this Second Amendment.

 

NINTENDO:

LICENSEE:

 

 

Nintendo of America Inc.

THQ Inc.

 

 

By:

 

 

By:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------